 Case 2:20-cv-02340-BRM-JAD Document 1 Filed 03/04/20 Page 1 of 5 PageID: 1



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                                    :
PLAZA CONSTRUCTION, LLC,                            :   Civil Action No: 2:20-cv-2340
                                                    :
               Plaintiffs,                          :   Removed from:
                                                    :   SUPERIOR COURT OF NEW JERSEY
       v.                                           :   LAW DIVISION
                                                    :   BERGEN COUNTY
TRAVELERS INDEMNITY CO.,                            :   Docket No: BER-L-000677-20
                                                    :
               Defendant.                           :   NOTICE OF REMOVAL
                                                    :

       TO:     Clerk of the Court
               United States District Court
               District of New Jersey
               Martin Luther King, Jr. Federal Building
               & U.S. Courthouse
               50 Walnut Street
               Newark, NJ 07102

               David Kuk, Esq.
               Benjamin J. Hochberg, Esq.
               Cullen and Dykman LLP
               44 Wall Street, 14th Floor
               New York, New York 10005
               Attorneys for Plaintiff Plaza Construction, LLC


       COMES NOW, Defendant The Travelers Indemnity Company (“Travelers”), by and

through its attorneys, Keane & Associates, and hereby invokes this Court’s jurisdiction under the

provisions of 28 USC 1332(a), 1441 and 1446, stating the following grounds in support of the

removal of the above-captioned case from the Superior Court of New Jersey, Law Division,

Bergen County, to the United States District Court for the District of New Jersey.

       1.      The above-captioned action was commenced by Plaintiff Plaza Construction, LLC

(“Plaintiff”) in the Superior Court of New Jersey, Law Division, Bergen County, by the filing of
 Case 2:20-cv-02340-BRM-JAD Document 1 Filed 03/04/20 Page 2 of 5 PageID: 2



a Summons and Complaint on or about January 30, 2020. The Bergen County Clerk’s Office

assigned this action Docket No. BER-L-000677-20 (the “State Action”).

       2.      A copy of Plaintiff’s Summons and Complaint is hereto annexed as Exhibit A.

       3.      In the State Action, Plaintiff asserts claims against Travelers seeking a judgment

declaring that Travelers are obligated to defend and indemnify Plaintiff in the underlying action

commenced against Plaintiff by Ladislav Sram in the Superior Court of New Jersey, Law Division,

Bergen County, Docket No. L-8199-18 (the “Underlying Action”) and breach of contract by

Travelers.

       4.      Upon information and belief, in the Underlying Action, Ladislav Sram asserts

claims for personal injury sounding in negligence against Plaintiff for alleged physical injuries

suffered at a location where Sram was performing work for a subcontractor hired by Plaintiff, the

construction manager for the project.

       6.      Removal of this action from the Superior Court of New Jersey, Law Division,

Bergen County to the United States District Court for the District of New Jersey is proper under

28 U.S.C. Section 1441(a). The Federal Court would have had original jurisdiction of this action,

pursuant to 28 U.S.C. Section 1332 and based upon diversity of citizenship, had this action been

commenced in Federal Court in the first instance.

       7.      Upon information and belief, Plaintiff Plaza Construction, LLC is a limited liability

company organized under the laws of the State of Delaware. Upon information and belief, none

of Plaintiff Plaza Construction, LLC’s members are citizens of the State of Connecticut.

       8.      Defendant Travelers is a Connecticut corporation with its principal office for the

transaction of business in the State of Connecticut and is, therefore, a citizen of the State of

Connecticut.



                                                 2
 Case 2:20-cv-02340-BRM-JAD Document 1 Filed 03/04/20 Page 3 of 5 PageID: 3



       10.     Upon information and belief, the amount in controversy exceeds the sum of value

of $75,000.00, exclusive of interest and costs, and is between citizens of different states.

       11.     Pursuant to 28 U.S.C. Section 1332(a)(1), the District Courts shall have original

jurisdiction of this proceeding.

       12.     This Notice of Removal is timely because the Complaint in this action was served

on Defendant on February 3, 2020, and this notice was filed within thirty (30) days of receipt of

that pleading and within one year of the date upon which this action is commenced.

       13.     Travelers submits this Notice of Removal without waiving any defenses to

Plaintiff’s claims or conceding that Plaintiff has pled any claims upon which relief may be granted.

Further, by filing this Notice of Removal, Travelers does not waive any defenses with respect to

adequacy or effectiveness of service of process.

       15.     Contemporaneous with the filing of this Notice of Removal with the United States

District Court for the District of New Jersey, Travelers is also filing a Notice of Filing of Notice

of Removal with the Clerk of the Superior Court of New Jersey, Law Division, Bergen County.

       WHEREFORE, Defendant The Travelers Indemnity Company respectfully requests that

the State Action be removed from the Superior Court of New Jersey, Law Division, Bergen County

to the United States District Court for the District of New Jersey.

Dated: March 4, 2020.




                                                   3
Case 2:20-cv-02340-BRM-JAD Document 1 Filed 03/04/20 Page 4 of 5 PageID: 4



                                        KEANE & ASSOCIATES


                                        By: /s/Brent S. Usery
                                        Brent S. Usery
                                        Tel: 917.778.6680
                                        Fax: 844.571.3789
                                        Email: busery@travelers.com

                                        Please address all correspondence sent by
                                        mail to:
                                        P.O. Box 2996
                                        Hartford, CT 06104-2996

                                        Physical Address:
                                        485 Lexington Avenue, 6th Floor
                                        New York NY 10017

                                        Attorneys for Defendant
                                        The Travelers Indemnity Company




                                    4
 Case 2:20-cv-02340-BRM-JAD Document 1 Filed 03/04/20 Page 5 of 5 PageID: 5



                                CERTIFICATION OF SERVICE

       I hereby certified that on March 4, 2020, a copy of the foregoing Notice of Removal with

Exhibits was filed with the Clerk of the Court and served in accordance with the Federal Rules of

Civil Procedure, the District of New Jersey’s Local Rules and the District of New Jersey’s Rules

on Electronic Service upon the following parties and participants via regular mail and email:


       David Kuk, Esq.
       Benjamin J. Hochberg, Esq.
       Cullen and Dykman LLP
       44 Wall Street, 14th Floor
       New York, New York 10005
       Attorneys for Plaintiff Plaza Construction, LLC



                                             /s/Brent S. Usery                            _
                                             Brent S. Usery




                                                5
